
	
		I
		111th CONGRESS
		1st Session
		H. R. 3941
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the temporary increase in unemployment tax.
	
	
		1.Repeal of temporary increase
			 in unemployment tax
			(a)In
			 generalSection 3101 of the
			 Internal Revenue Code of 1986 is amended by striking equal to—
			 and all that follows through of the total wages and inserting
			 the following: equal to 6.0 percent of the total wages.
			(b)Effective
			 dateThe amendment made by this section shall apply to wages paid
			 during months beginning after the date of the enactment of this Act.
			
